Pigott, J.
(dissenting). The misconduct of which Judge George is accused does not warrant the sanction of removal from office. “Removal is an extreme sanction and should be imposed only in the event of truly egregious circumstances. Indeed, we have indicated that removal should not be ordered for conduct that amounts simply to poor judgment, or even extremely poor judgment” (Matter of Cunningham, 57 NY2d 270, 275 [1982] [citations omitted]).
Here, there is no allegation of any legal error made by Judge George in dismissing the summons in question. No one disputes that the ticket issued to Lynn Johnson for a seat belt violation1 *332was defective for describing the wrong vehicle. Nor is there any allegation that the dismissal itself proves, or even suggests, favoritism by Judge George, who by all accounts was “a stickler for errors” on tickets. And there is no suggestion that Johnson appeared in Judge George’s court because they knew each other, or that Johnson was even aware that Judge George would be presiding. He appeared at the specific time and date on which his matter was “scheduled to be handled,” bearing a ticket stating that “failure to respond” could result in a default judgment.
Instead, the majority and the Commission on Judicial Conduct believe that Judge George committed misconduct simply by presiding over this routine matter at all. On its own, as the majority admits, Judge George’s failure to recuse himself from the Lynn Johnson matter could be regarded as a “lapse in judgment,” which would not warrant removal from the bench (majority op at 329). The sole aggravating factor that the majority can dredge up from the record, to justify the sanction of removal, is that Judge George had previously been warned about hearing cases involving the Johnson family. Judge George had offered to counsel a member of that family, who was a defendant in his court, about alcohol abuse issues. At that time, nine years before, Judge George had been privately advised that he “should have considered whether presiding over . . . cases [involving Johnson’s family] gave the appearance that [he] could not be impartial.”
However, significantly, the Commission, on the previous occasion, dismissed proceedings against Judge George without making a determination of misconduct. Moreover, Judge George was not told that he could not preside over any future matter involving the Johnson family; the warning was expressed in the past tense, and in a tone of mild reproof. Perhaps the Commission appropriately realized at that time that in a town of approximately 3,800 people, it is inevitable that the Town Justice would be familiar to all of its citizens and an integral part of the community.
The majority inaccurately characterizes Judge George as saying at his Commission hearing that he had presided over Johnson’s case “without even considering recusing himself” (majority op at 329). The record indicates that Judge George implied in his testimony that he did consider recusal, but decided that the appearance of impropriety had diminished, so that recusal was not necessary. “I felt,” he testified, “that a *333ten-plus year separation from employer-employee relation was more than sufficient to avoid the appearance of any impropriety.”2
In these circumstances, I do not believe that the private caution, issued several years before, can be used to elevate Judge George’s “lapse in judgment” to “truly egregious” conduct warranting removal.
Nor do I think that Judge George’s casual conversation with a litigant concerning the merits of a water diversion claim that Judge George never intended to preside over even comes close to conduct that warrants removal, however ill-judged it may have been. The majority seems to agree, because it describes this conversation merely as “compounding]” its concerns about Judge George’s behavior (majority op at 330). Giving well-intentioned advice to litigants ex parte is inappropriate judicial conduct but it is not in itself ground for removal.
My strongest disagreement with the majority is that it gives no serious consideration to the question whether a lesser sanction than removal is appropriate. Although there is not the slightest suggestion that Judge George’s “continued performance in judicial office presently threatens the proper administration of justice or that he has irredeemably damaged public confidence in his own impartiality or that of the state judiciary as a whole” (Matter of Watson, 100 NY2d 290, 304 [2003]), the majority blindly follows the Commission’s determination that removal is appropriate, on the basis that “serious misconduct” is involved (majority op at 331).
However, even “[c]oncluding that petitioner committed serious misconduct does not . . . end our inquiry. We also must determine whether the misconduct warranted the extreme sanction of removal” (Matter of Skinner, 91 NY2d 142, 144 [1997]). Here, as in Matter of Skinner, “[s]everal factors . . . suggest that the sanction of removal is unduly severe. First, petitioner, now in his seventies, has for . . . decades been the elected choice of the voters to hold the office of Town Justice .... Second, there is no indication that petitioner was motivated by personal profit, vindictiveness or ill will” (91 NY2d at 144 [citations omitted]). Put another way, Judge George “was not motivated by personal gain, and totally absent from his conduct was any *334element of venality, selfish or dishonorable purpose” (Matter of Kiley, 74 NY2d 364, 370 [1989]). Finally, Judge George has never been accused of any deception or cover-up of his actions. Indeed, the proceeding involving Johnson was recorded, both via audiotape and in written form, and the evidence showing that the ticket was defective was placed in the court’s files. Given all of these mitigating circumstances, Judge George’s conduct should not result in removal from office (see Skinner, 91 NY2d at 144).
While I accept that removal may sometimes be “appropriate when the circumstances indicate a lack of judicial temperament, even in the absence of proof of venal motives” (Matter of Cohen [State Commn. on Jud. Conduct], 74 NY2d 272, 278 [1989]), this is not such a case. In Cohen, “a Judge, for a number of years, . . . acted as if his decisions could be influenced by personal gain, [so that] removal of the individual [was] necessary to remove the stain from the judiciary” (id.). The majority does not suggest that this case is remotely similar.
Following 20 years of distinguished service as a New York State trooper and now 28 years as a town justice (48 years of public service in all), and after having been repeatedly reelected by the citizens of Middletown, Judge George will be removed from the bench, in the very month in which he was to retire, because of a churlish and overreaching decision of the Judicial Conduct Commission, which, regrettably, the Court endorses. I would reject the Commission’s sanction of removal and impose instead the sanction of admonition.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Rivera and Abdus-Salaam concur; Judge Pigott dissents and votes to impose the sanction of admonition in an opinion.
Determined sanction accepted, without costs, and Glen R. George removed from the office of Justice of the Middletown Town Court, Delaware County.

. A violation of Vehicle and Traffic Law § 1229-c (3) is considered an “equipment violation” and attaches no points to a defendant’s license.


. According to the Commission’s determination, Judge George worked at Johnson’s drilling company from 1982 to 1990 and from 1999 to 2009. Johnson sold his business to his sons in 1997. It follows that Johnson had not been Judge George’s employer since 1990, almost 20 years before the proceeding at issue here.